EXHIBIT 10.1

PULSE BIOSCIENCES, INC.

AMENDMENT TO EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is entered into effective as October 5, 2016 by
and between Darrin R. Uecker (“Executive”) and Pulse Biosciences, Inc. (the
“Company,” and together with Executive, the “Parties”).

WHEREAS, the Parties entered into an employment agreement dated September 8,
2015 (the “Employment Agreement”);

WHEREAS,  the Parties desire to amend certain provisions of the Employment
Agreement related to stock option grants and provide for the payments of a cash
bonus to Executive in connection with a change of control of the Company under
certain conditions.

NOW, THEREFORE, in considerations of the promises, mutual covenants, and above
recitals, including Executive’s eligibility to receive a cash bonus in
connection with a change of control of the Company, and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged,
Executive and the Company hereby agree as follows: 

1.Section 3(g) of the Employment Agreement, titled “IPO Options,” is hereby
amended and restated in its entirety as follows:

“g()IPO Equity. 

(i)IPO Options. Promptly upon and subject to the approval of a new Company
equity incentive plan (the “New Plan”) by the Company’s stockholders,  the
Company will recommend to the Board to take appropriate action to grant to
Executive an option under the New Plan, which to the greatest extent possible
will be an incentive stock option under Section 422 of the Code (the “IPO
Option”), to acquire 187,286 shares of common stock of the Company, which is
equal to 3% of the fully diluted capital of the Company as of the consummation
the exercise of the overallotment option granted in the initial public
offering. Subject to the terms and conditions of the New Plan, the IPO Option
will have an exercise price per share equivalent to the closing price of a share
of common stock of the Company in the public market on the grant date. The IPO
Option will vest upon grant equal to that number of shares that would have
vested had the option been granted and vesting commenced on the Executive’s hire
date and 1/48th monthly thereafter through the fourth anniversary of the
Executive’s hire date, subject to Executive’s continued service to the Company
through



--------------------------------------------------------------------------------

 

each vesting date, with provision for accelerated vesting in the event of a
Change of Control, and exercisable through the tenth anniversary of the grant
date.  This IPO Option will be subject to the option grant agreement and the
Company’s standard terms and conditions under the New Plan.  Executive
understands that Executive must remain a service provider of the Company through
the date the IPO Option is granted in order to receive the IPO Option.
 Additionally, if Executive receives a Change of Control Bonus (as defined
below), Executive’s right to the IPO Option will terminate and this Section 3(g)
will be of no further force or effect.

(ii)Deferral Grant.    Promptly upon and subject to the approval of the New
Plan, in consideration for the deferral of the IPO Option, Executive will
receive a grant of shares of restricted stock (the “Deferral Grant”) equal to
the value of the number of shares underlying the IPO Option multiplied by the
difference between the IPO Option exercise price per share and $4.00 (Restricted
Shares = (187,286 x (IPO Option Exercise Price - $4.00)) / IPO Option Exercise
Price).    If the IPO Option exercise price is equal to or below $4.00 per
share, then a Deferral Grant will not be made.  The Deferral Grant will vest
upon grant equal to that number of shares that would have vested had the option
been granted and vesting commenced on the Executive’s hire date and the
remainder will vest semi-annually thereafter on March 1st and September 1st
through September 1, 2019, subject to Executive’s continued service to the
Company through each vesting date, with provision for accelerated vesting in the
event of a Change of Control.  This IPO Option will be subject to the grant
agreement and the Company’s standard terms and conditions under the New
Plan.  Executive understands that Executive must remain a service provider of
the Company through the date the IPO Option is granted in order to receive the
IPO Option.  Additionally, if Executive receives a Change of Control Bonus (as
defined below), Executive’s right to the IPO Option will terminate and this
Section 3(g) will be of no further force or effect.” 

a.Taxes.  Taxes associated with the vesting of the Deferral Grant shares, to the
extent an IRC Sec 83(b) election has not been made, may be settled directly by
the Executive or through surrender of shares back to the Plan in which case the
value of the shares surrendered will be remitted by the Company on behalf of the
executive.

﻿





-2-

--------------------------------------------------------------------------------

 



2.The following paragraph will be inserted into the Employment Agreement as
Section 3(h):

“(h)Change of Control Bonus.  If the Company experiences a Change of Control
prior to the date that the IPO Option is granted to Executive, and Executive
remains an employee of the Company through the date of the Change of Control
(the “Closing Date”), Executive will be entitled to receive a cash bonus upon
the Change of Control (the “Change of Control Bonus”) equal to the following
amount:

The sum of (i) (A) the Per Share Consideration (as defined below) less (B)
$4.00, multiplied by (ii) 187,286.

The Change of Control Bonus will be distributed to Executive, less applicable
withholdings, as soon as practicable on or after the Closing Date, but in no
event later than thirty days following the Closing Date.  Notwithstanding the
foregoing, any portion of the Change of Control Bonus related to Post-Closing
Payments (as defined below) will be paid to Executive if and when paid to the
Company’s common stockholders (and subject to the same terms and conditions as
apply to the Company’s common stockholders generally).  If Executive is eligible
to receive a Change of Control Bonus as of the Closing Date, Executive will also
be entitled to Executive’s allocation of any Post-Closing Payments regardless of
whether Executive is  an employee of the Company on the date any such
Post-Closing Payments are made, subject to the preceding sentence.    

﻿

The Board will have the power to determine whether the conditions to receive the
Change of Control Bonus are satisfied in its sole and absolute discretion.  For
the avoidance of doubt, if the IPO Option is granted prior to the occurrence of
a Change of Control, Executive’s right to the Change of Control Bonus will
terminate and this Section 3(h) will be of no further force or effect.”

﻿

3.The following paragraph will be inserted into the Employment Agreement as
Section 10(h): 

“(h)Per Share Consideration.  For purposes of this Agreement, “Per Share
Consideration” is an amount equal to (i) the sum of any cash and the fair market
value of any securities or other assets or property available for distribution
to the holder of one share of the Company’s common stock in connection with a
Change of Control, including amounts distributed after the closing of the Change
of Control pursuant to any escrow, earn-out or other similar arrangement (the
“Post-Closing Payments”), minus (ii) the repayment of all Company debt
outstanding and all costs and fees associated with the transaction, other than
the Change of Control Bonus arising from this Agreement.  For purposes of
clarity, the Change of Control Bonus arising from this Agreement will not be
considered an outstanding debt or cost or fee associated with the
transaction.  However, Change of Control bonus payments that do not arise under
this Agreement will be considered an outstanding debt or cost or fee associated
with the transaction.  The fair



-3-

--------------------------------------------------------------------------------

 

market value of any securities or other assets or property available for
distribution to the holder of one share of the Company’s common stock in
connection with a Change in Control will be determined on the same basis on
which such securities or other assets or property were valued in such Change of
Control.  The Board will have the power to determine the amount of Per Share
Consideration in its sole and absolute discretion.

4.Full Force and Effect.  To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.

5.Entire Agreement.  This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof, respectively.  This Amendment may be amended at any
time only by mutual written agreement of the Parties.

6.Counterparts.  This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

7.Governing Law.  This Amendment will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).

﻿

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, effective as of the date set
forth above.

PULSE BIOSCIENCES, INC.EXECUTIVE



/S/ Brian B. Dow/s/Darrin R. Uecker

By:Brian B.  Dow,

Senior Vice President and

Chief Financial Officer

Date:October 5, 2016_________________  Date October 5, 2016_________________ 



-4-

--------------------------------------------------------------------------------